Citation Nr: 1506454	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected fibromyalgia, right arm and shoulder with joint pain, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, a panic attack disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to December 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a claim for service connection for PTSD, and which denied a claim of entitlement to an increased rating for service-connected fibromyalgia, right arm and shoulder with widespread joint pain, currently evaluated as 40 percent disabling.

In December 2014, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, a panic attack disorder, and depression, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





FINDING OF FACT
 
In a statement, received in December 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that she desired to withdraw the issue of entitlement to an increased rating for service-connected fibromyalgia, right arm and shoulder with widespread joint pain, currently evaluated as 40 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for service-connected fibromyalgia, right arm and shoulder with widespread joint pain, currently evaluated as 40 percent disabling, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to an increased rating for service-connected fibromyalgia, right arm and shoulder with widespread joint pain, currently evaluated as 40 percent disabling.  The Veteran has since indicated that she desires to withdraw her appeal as to this issue.  Specifically, by way of a statement, received in December 2014, the Veteran stated that she wished withdraw this issue.  See also transcript, appellant's hearing, held in December 2014 (expressing a desire to withdraw this issue from appeal).

Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed.  


ORDER

The issue of entitlement to an increased rating for service-connected fibromyalgia, right arm and shoulder with widespread joint pain, currently evaluated as 40 percent disabling, is dismissed.


REMAND

With regard to issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, a panic attack disorder, and depression, the Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.

The Veteran asserts that she has the claimed conditions due to her service, to include an assertion of PTSD due to a sexual assault during service.

The claims file includes VA progress notes, which show that the Veteran has been diagnosed with acquired psychiatric disorders that include PTSD, major depressive disorder, a generalized anxiety disorder, and a panic disorder.  However, there are a number of notations which note a sexual assault prior to service and/or during service, and which associate PTSD with "sexual assault," and/or MST (military sexual trauma).  
 
VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

The Veteran has not yet been afforded an examination.  Under the circumstances, the Veteran should be afforded an examination to determine whether or not she has an acquired psychiatric disorder, to include, PTSD, major depressive disorder, a generalized anxiety disorder, and a panic disorder, that are etiologically related to her service. 

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine her correct diagnosis(es), to include whether she has PTSD, a major depressive disorder, a generalized anxiety disorder, and/or a panic disorder, under the criteria as set forth in DSM-IV. The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's C-file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that her PTSD was caused by her service from March 1991 to December 1993.

If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis. 

If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) had its clinical onset during her period of active duty (from March 1991 to December 1993). 

In this regard, a detailed review of the records in this case is required.  The critical question in this case is whether the Veteran has a psychiatric disorder related to service and not the result of a pre-service, or post-service, trauma.  Indications, if any, that the Veteran is an inaccurate historian of her illness should be noted for the record.  

If there are indications of a problem related to a pre-service trauma, the examiner is asked to indicate whether it is at least as likely as not (a 50% or greater chance) that this problem was aggravated by service.

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  This is a complex issue.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the any of the benefits sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




